Case 1:21-cv-00371-JJM-LDA Document5 Filed 09/16/21 Page 1 of 2 PagelD #: 256

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

CUMBERLAND POLICE
DEPARTMENT,
Plaintiff,

¥ C.A. No. 21-°371-JJM-LDA

CARLINE VILBON,
Defendants.

Nugent ee Ne ee et”

 

ORDER

Carline Vilbon has filed a Notice of Removal of a Rhode Island state court
Petition for a Temporary Extreme Risk Protection Order (“TERP”). The state court
granted the petition and issued the TERP. See, ECF No. 4 at 4. Ms. Vilbon moved
to terminate the TERP but before the state court ruled on her motion, she removed
the matter to this Court. Ms. Vilbon has also filed an Application to Proceed in forma
pauperis. ECF No. 2. In connection with a proceeding in forma pauperis, the Court
is required to screen the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.
Having done so, the Court concludes that it lacks subject matter jurisdiction, and that
Ms. Vilbon has failed to state a claim on which relief may be granted. Thereiore, the
matter was improperly removed and must be remanded to the state court.

Ifa party invokes subject matter jurisdiction, it must show by a preponderance
of the evidence that jurisdiction is proper. Padilla-Mangual v. Pavia Hosp., 516 F.3d

29, 31 (1st Cir. 2008). The Court may look to materials beyond the pleadings when

 
Case 1:21-cv-00371-JJM-LDA Document5 Filed 09/16/21 Page 2 of 2 PagelD #: 257

deciding on a Rule 12(b)(1) motion. Gonzalez v. United States, 284 F.3d 281, 288 (Ist
Cir, 2002). |

Ms. Vilbon alleges a right to remove under 28 U.S.C. § 1448 because she now
asserts a federal claim, to wit, that she was “denied due process and equal protection
of the law, which the court allowed the prosecutor misconduct in withholding
exculpatory evidence.” ECF No. 1 at 1.

This court lacks subject-matter jurisdiction pursuant to the Rooker-Feldman
doctrine. The Aooker-Feldman doctrine bars “state-court losers complaining of
injuries caused by state-court judgments rendered before the federal district court
proceedings commenced and inviting district court review and rejection of those
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 281 (2005).

Here, the Rhode Island state court has a pending motion before it to terminate
the TERP. Because this Court lacks subject matter jurisdiction over matters inviting
the federal court to review and rule upon pending state court matters, the Court
DENIES Ms. Vilban’s Motion for Leave to Proceed in forma pauperis (ECF No. 2) and

REMANDS this matter to the Rhode Island Superior Court.

“tet cose

John J, McConnell, Jr.
Chief United States District Judge

September 16, 2021

 
